DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/573,698, Applicant’s response filed on 03/09/2021.  Claim 7 is currently amended by Applicant.  No other claim are currently amended.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments filed 03/09/2021 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raj et al. (US Patent No. 10,192,021).

6.          With respect to claim 1, Raj teaches:
(relating to physically implementing an integrated circuit design, Abstract) to identify a first open space between a first segment and a second segment of a first interconnection layer pattern (see open space between patterns, Figure 2A, see end-to-end spacing and spacing violations as described in Col 4, lines 1-30, which describe Figure 2A), the first open space having an open space length exceeding an end-to-end spacing limit (see open space length violation in end-to-end spacing constraint/rule Figure 2A, Col 4, lines 1-30);
selecting a first dummy pattern for positioning in the first open space, the first dummy pattern having a dummy pattern length that results in a reduced open space length that is within the end-to-end spacing limit (see selecting shape and inserting into open space to attempt to resolve end-to-end spacing violation, Col 5, lines 1-35); and
generating a modified semiconductor design layout by incorporating the first dummy pattern into the first interconnection layer pattern (changing design to produce a design rule correct layout, Abstract).

7.          With respect to claim 2, Raj teaches:
outputting the modified semiconductor design layout (produce a design rule correct layout, Abstract).

8.          With respect to claim 3, Raj teaches:
(see metal extension, in direct contact with electrically conductive metal, Col 7, lines 1-35).

9.          With respect to claim 4, Raj teaches:
positioning the first dummy pattern within the first open space to be electrically separated from both the first segment and second segment of the first interconnection layer pattern (see separate metal shapes, conforming to minimum spacing requirements, Col 1, lines 1-45), 
wherein the first dummy pattern results in a first reduced open space length between the first segment that is within the end-to-end spacing limit (see selecting shape and inserting into open space to attempt to resolve end-to-end spacing violation, Col 5, lines 1-35); and
a second reduced open space length that is within the end-to-end spacing limit (see resolving line spacing between neighboring shapes, Col 5, lines 1-35).

10.          With respect to claim 5, Raj teaches:
wherein: the first dummy pattern includes
a first portion that is in direct electrical contact with the first interconnection layer pattern (see metal extension, in direct contact with electrically conductive metal, Col 7, lines 1-35); and
a second portion that is electrically separated from the first interconnection layer
(see separate metal shapes, conforming to minimum spacing requirements, Col 1, lines 1-45).

11.          With respect to claim 6, Raj teaches:
wherein: the first dummy pattern includes
a first portion that is electrically separated from the first interconnection layer pattern (see separate metal shapes, conforming to minimum spacing requirements, Col 1, lines 1-45); and
a second portion that is electrically separated from the first interconnection layer
pattern (see separate metal shapes, conforming to minimum spacing requirements, Col 1, lines 1-45),
wherein the first portion and the second portion are electrically separated from each other (see separate metal shapes, conforming to minimum spacing requirements, Col 1, lines 1-45).

12.          With respect to claim 7, Raj teaches:
the first interconnection layer pattern comprises:
a main conductive element aligned along a first track and a first dummy pattern aligned along the first track (see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations);
a second dummy pattern aligned along a second track, the second track being parallel to the first track (see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations).

13.          With respect to claim 8, Raj teaches:
 wherein:
the first interconnection layer pattern further comprises
a spacer track parallel to the first and second tracks, the spacer track being free of both conductive elements and dummy patterns (see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations).

14.          With respect to claim 9, Raj teaches:
wherein: the spacer track is arranged between the first track and the second track (see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations).

15.          With respect to claim 10, Raj teaches:
obtaining a first design rule for a maximum end-to-end spacing length for open areas defined between adjacent first and second conductive elements (open space between patterns, Figure 2A, see end-to-end spacing and spacing violations as described in Col 4, lines 1-30, which describe Figure 2A);
identifying a first open area in an initial conductive pattern layout that has an open area length that exceeds the maximum end-to-end spacing length (see open space length violation in end-to-end spacing constraint/rule Figure 2A, Col 4, lines 1-30);
(see selecting shape and inserting into open space to attempt to resolve end-to-end spacing violation, Col 5, lines 1-35; see resolving line spacing between neighboring shapes, Col 5, lines 1-35); and
positioning the first dummy pattern within the first open space to produce a revised conductive pattern layout (changing design to produce a design rule correct layout, Abstract).

16.          With respect to claim 11, Raj teaches:
obtaining a second design rule for a maximum area requirement for the first dummy pattern (see maximum length rule violations, Col 5, lines 1-35);
identifying a first dummy pattern in a revised conductive pattern layout that exceeds the maximum area requirement see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations);
identifying a second dummy pattern for replacing the first dummy pattern, the second dummy pattern including a plurality of dummy pattern elements (see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations), 
(see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations); and
replacing the first dummy pattern with the second dummy pattern to produce the revised conductive pattern layout (changing design to produce a design rule correct layout, Abstract).

17.          With respect to claim 12, Raj teaches:
identifying a third open area having an end-to-end spacing length L3 that is outside the first design rule see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations);
generating a third dummy pattern in accord with the second design rule, whereby positioning the third dummy pattern within the third open area leaves a residual fourth open area that is within the first design rule (see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations).

18.          With respect to claim 13, Raj teaches:
storing the generated third dummy pattern in a memory device for subsequent retrieval for placement within a second initial interconnection layer pattern having an open space with an end-to-end spacing length of L3 (see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations).

19.          With respect to claim 14, Raj teaches:
(see interconnect segments, Col 2, line 45 thru Col 3, line 35), the pattern comprising: 
a plurality of parallel tracks (see parallel routing tracks, Col 1, lines 1-45);
first and second conductors aligned with a first track, the first and second conductors being electrically isolated from each other (Col 5, lines 45-60, conductors aligned and using different conductors to resolve end-to-end line spacing violations); and
a first dummy pattern aligned with the first track and positioned between the first and second conductors, the first dummy pattern being separated from at least one of the first and second conductors by an end-to-end spacing within a predefined maximum end-to-end spacing length (see open space between patterns, Figure 2A, see end-to-end spacing and spacing violations as described in Col 4, lines 1-30, which describe Figure 2A; see open space length violation in end-to-end spacing constraint/rule Figure 2A, Col 4, lines 1-30; see selecting shape and inserting into open space to attempt to resolve end-to-end spacing violation, Col 5, lines 1-35).

20.          With respect to claim 15, Raj teaches:
the first dummy pattern is in direct electrical contact with the first conductor, and the first dummy pattern is electrically isolated from the second conductor (Col 5, lines 45-60, conductors aligned and using different conductors to resolve end-to-end line spacing violations).

21.          With respect to claim 16, Raj teaches:
(Col 5, lines 45-60, conductors aligned and using different conductors to resolve end-to-end line spacing violations).

22.          With respect to claim 17, Raj teaches:
a second dummy pattern aligned with a second track, the second dummy pattern comprising a plurality of conductive elements (see parallel routing tracks, Col 1, lines1-45; Col 5, lines 45-60, conductors aligned and using different conductors to resolve end-to-end line spacing violations).

23.          With respect to claim 18, Raj teaches:
a spacer track, the spacer track being parallel to and arranged between the first and second tracks (see parallel routing tracks, Col 1, lines 1-45; Col 5, lines 45-60, conductors aligned and using different conductors to resolve end-to-end line spacing violations).
.
24.          With respect to claim 19, Raj teaches:
a third dummy pattern comprising a plurality of conductive elements aligned with a third track, the third track being arranged immediately adjacent the first track (see parallel routing tracks, Col 1, lines 1-45; Col 5, lines 45-60, conductors aligned and using different conductors to resolve end-to-end line spacing violations).

25.          With respect to claim 20, Raj teaches:
(see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations); and
the plurality of conductive elements comprising the third dummy pattern define a second array, wherein the first and second arrays are arranged in a staggered offset configuration (see Col 1, lines 1-35; Col 5, lines 1-35, metal patterns being inserted into array of metal interconnects to resolve rule violations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851